DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

The Amendment filed by Applicant on 04/16/2021 is entered.

Claims 2, 7-15, 20-23, 26, 30-39 and 50-53 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 04/16/2021 have been fully considered and they are found persuasive.

The objection of claims 1, 5-6, 24 and 29 because of informalities is withdrawn.

The rejection of claim(s) 1-6, 16-19, 24-29 and 40-49 is/are rejected under 35 U.S.C. 102(a)(1) by Covelli et al., US 2008/0004395 A1 (hereinafter “Covelli”) is withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 16-19, 24-25, 27-29 and 40-49 remain rejected under 35 U.S.C. 103 as being unpatentable over Covelli et al, US 2008/0004395 (hereinafter “Covelli”) in view of Nakayama et al., US 2011/0171890 A1 (hereinafter “Nakayama”). Covelli teaches prepolymer and aqueous polyurethane dispersion comprising polytetramethylene glycol, a cyclo-aliphatic di-isocyanate (the current invention is not a linear aliphatic diisocanate) and DMPA as diol. See Covelli, [0009] – [0016]. Covelli teaches a ratio of NCO/OH of 1.3 to 2.2 and NCO content of 1.3 to 6.5. See Covelli, Tables 1 & 2. Covelli further teaches various additives such as tertiary neutralizing agents (triethylamines) pigments, antioxidants, colorants, etc. See Covelli, [0074], [0083] – [0086]. Covelli further teaches shaped article comprising aqueous polyurethane dispersions. See Covelli, [0124] & [0128]. The present invention differs from Covelli in that the present invention requires dicyclohexylmethane diisocyanate and resistance to oxidative coloration. Nakayama teaches in analogous art a soft polyol component polymerized with dicyclohexylmethane diisocyanate. See Nakayama, Comparative Example 4. In view of Nakayama, one having an ordinary skill in the art would be motivated to modify Nakayama by using a dicyclohexylmethane diisocyanate in place of a cyclo-aliphatic di-isocyanate because both references are directed towards polyurethane used to prepare fabrics or . 

Covelli in view of Nakayama discloses a prepolymer composition comprising a glycol, dicyclohexylmethane diisocyanate and a diol. Although Covelli in view of Nakayama does not disclose resistance to oxidative discoloration or the tensile strength of 0.14 to 0.24 g/denier as disclosed in the present claims, based on the substantially identical composition, the Examiner has a reasonable basis to believe that resistance to oxidative discoloration claimed in the present invention is inherent in the prepolymer disclosed in Covelli in view of Nakayama. Because the PTO has no means to conduct analytical experiments, the burden of proof is shifted to the Applicants to prove that the properties are not inherent.  See In re Best, 195 USPQ 430 (CCPA 1977); In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D HARLAN whose telephone number is (571)272-1102.  The examiner can normally be reached on Mon. to Thurs. (7AM - 5PM).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        

rdh